


 
















 
AMENDMENT NO. 1 TO LOAN AGREEMENT


 
This Amendment No. 1 (the "Amendment") dated as of September 22, 2009, is
between Bank of America,
 
N.A. (the "Bank") and Air T, Inc., Mountain Air Cargo Inc, Mac Aviation Services
LLC, Global Ground Support, LLC, CSA Air, Inc. and Global Aviation Services, LLC
(the "Borrower").
 
RECITALS


 
A. The Bank and the Borrower entered into a certain Loan Agreement dated as of
September 18, 2007 (together with any previous amendments, the "Agreement").
 
B. The Bank and the Borrower desire to amend the Agreement.
 
AGREEMENT
 
1.      Definitions. Capitalized terms used but not defined in this Amendment
shall have the meaning given
to them in the Agreement.
 
2. Amendments. The Agreement is hereby amended as follows:


 
2.1        Paragraph 8.3 and 8.4 is hereby deleted in its entirety.
 
2.2        The following Paragraph 8.23 is hereby added:
 
8.23          Basic Fixed Charge Coverage Ratio. To maintain on a consolidated
basis a Basic Fixed Charge
Coverage Ratio of at least 1.50:1.0.


 
"Basic Fixed Charge Coverage Ratio" means the ratio of (a) the sum of EBITDA
plus lease expense and
rent expense, minus income tax, minus dividends, withdrawals, and other
distributions, to (b) the sum of interest
expense, lease expense, rent expense, the current portion of long term debt and
the current portion of capitalized lease obligations.
 
"EBITDA" means net income, less income or plus loss from discontinued operations
and extraordinary items, plus income taxes, plus interest expense, plus
depreciation, depletion, and amortization.


 
This ratio will be calculated at the end of each reporting period for which the
Bank requires financial statements, using the results of the twelve-month
period) ending with that reporting period. The current portion of long-term
liabilities will be measured as of the last day of the calculation period.


 
2.3        In Paragraph 2.2, the date "August 31, 2010" is changed to "August
31, 2011 ".
 
2.4        In Paragraph 2.4(a), the number "1.37" is changed to "1.5".
 
3. Representations and Warranties. When the Borrower signs this Amendment, the
Borrower represents and warrants to the Bank that: (a) there is no event which
is, or with notice or lapse of time or both would be, a default under the
Agreement except those events, if any, that have been disclosed in writing to
the Bank or waived in writing by the Bank (b) the representations and warranties
in the Agreement are true as of the date of this Amendment as if made on the
date of this Amendment, (c) this Amendment does not conflict with any law,
































 
Ref #: 1000214416: - Air T Inc
 
Amendment to Loan
Agreement                                                                                             -1-

 
 

--------------------------------------------------------------------------------

 











 
agreement, or obligation by which the Borrower is bound, and (d) if the Borrower
is a business entity or a trust, this Amendment is within the Borrower's powers,
has been duly authorized, and does not conflict with any of the Borrower's
organizational papers.
 
4. Effect of Amendment. Except as provided in this Amendment, all of the terms
and conditions of the Agreement shall remain in full force and effect.
 
5. Counterparts. This Amendment may be executed in counterparts, each of which
when so executed
 
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument.
 
6. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES
THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATIING TO THE SUBJECTMATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM SHEET
OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO THE
CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.


 
This Amendment is executed as of the date stated at the beginning of this
Amendment.


 
BANK:


 
Bank of America, N.A.
 


BORROWERS:
Air T, Inc.
By:  /s/ John Parry
John Parry, VP Finance












































































































 
Ref #: 1000214416: - Air T Inc
 
Amendment to Loan
Agreement                                                                                             -2-





 